ORDER
PER CURIAM.
Appellant Rodney McIntosh (McIntosh) appeals the decision of the Circuit Court of Saint Louis City (Court), the Honorable Angela Turner Quigless presiding. A jury found him guilty of one count of Statutory Sodomy in the First Degree, Section 566.062 RSMo (2000). The Court sentenced McIntosh to twenty-five years in prison, as a prior offender.
On appeal, McIntosh argues that the Court erred 1) when it denied his motion *256for judgment of acquittal, because the State failed to prove, beyond a reasonable doubt, that he committed First Degree Statutory Sodomy; 2) when it denied his motion to strike a venire person, despite a potential bias.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no jurisprudential value. This Judgment is affirmed pursuant to Rule 30.25(b).